Exhibit 10.8(a)

June 1, 2013

Aspect Capital Ltd.

Nations House – 8th Floor

103 Wigmore Street

London W1U 1QS, U.K.

Attention: Mr. Anthony Todd, CEO

 

  Re: Management Agreement Renewals

Dear Mr. Todd:

We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2014 and
all other provisions of the Management Agreements will remain unchanged.

 

  •  

Global Diversified Futures Fund L.P.

 

  •  

Diversified 2000 Futures Fund L.P.

 

  •  

Tactical Diversified Futures Fund L.P.

 

  •  

CMF Aspect Master Fund L.P.

 

  •  

Institutional Futures Portfolio L.P

 

  •  

Global Futures Fund Ltd

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Damian George at the address above
or fax to 212-296-6868. If you have any questions I can be reached at
212-296-1292.

Very truly yours,

CERES MANAGED FUTURES LLC

 

By:  

/s/ Damian George

 

 

  Damian George   Chief Financial Officer & Director ASPECT CAPITAL LTD. By:  

/s/ Kenneth Hope

 

 

Print Name:  

Kenneth Hope

DG/sr  